United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE NAVY, PACIFIC
FLEET SHIPYARD, Pearl Habor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-55
Issued: September 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 8, 2010 appellant filed a timely appeal of a May 28, 2010 Office of Workers’
Compensation Programs’ (OWCP) schedule award decision. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than four percent impairment of his right upper
extremity and three percent impairment of his left upper extremity for which he received
schedule awards.
On appeal, appellant asked that the Board explain his impairment rating and requested a
lump sum for his medical benefits.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 3, 1999 appellant, then a 46-year-old marine machinery mechanic, filed a
traumatic injury alleging that he injured his right shoulder on June 1, 1999 unloading his tools in
the performance of duty. OWCP accepted his claim for right shoulder strain and temporary
aggravation of cervical degenerative disc disease. On April 4, 2000 appellant underwent C3-4,
C5-6 and C6-7 microforaminotomy with some decompression of the lateral spinal cord as
authorized by OWCP.
Appellant underwent a magnetic resonance imaging (MRI) scan of his right shoulder on
May 1, 2001 which demonstrated degenerative arthritis involving the glenohumeral joint and
acromioclavicular (AC) joint with erosions on the humeral head and impingement of the
supraspinatus and degenerative changes of the AC joint. He underwent a cervical spine MRI
scan on November 26, 2001 which demonstrated chronic moderate foraminal narrowing at C4 on
the right and C7 on the right, with loss of cervical lordosis and mild disc bulge at C4-5, C5-6 and
C6-7.
OWCP authorized C3-7 cervical fusion on February 19, 2002. Dr. Bernard Robinson, a
Board-certified neurological surgeon, performed this surgery. Appellant returned to light-duty
work on March 17, 2003.
Appellant requested a schedule award on March 23, 2005. By decision dated May 20,
2005, OWCP denied his request for a schedule award stating that FECA does not provide for a
schedule award entitlement for neck or back injuries.
An MRI scan dated April 12, 2006 demonstrated moderate supraspinatus tendinitis with a
possible small undersurface tear and significant impingement upon the tendon by AC joint
hypertrophy, mild glenohumeral joint degenerative changes. Dr. Jerry Van Meter diagnosed
shoulder impingement and AC degenerative joint disease on April 21, 2008. An x-ray dated
April 21, 2008 demonstrated mild glenohumeral and AC degenerative changes.
Appellant requested a schedule award on October 1, 2008. OWCP requested that
appellant’s attending physician, Dr. Patricia Walcyk, an osteopath, provide an evaluation of
appellant’s permanent impairment. It referred appellant for a second opinion evaluation with
Dr. Thomas B. Grollman, a Board-certified orthopedic surgeon, on August 10, 2009 to determine
whether appellant had reached maximum medical improvement of the right shoulder and if so,
the extent of permanent impairment.
In a report dated September 28, 2009, Dr. Grollman examined appellant and reviewed the
medical history and statement of accepted facts. He reported appellant’s statement of constant
neck pain radiating to both shoulders and shoulder blades with intermittent headaches. Appellant
reported an average pain of 6 to 7 out of 10. He retired from the employing establishment in
November 2005. Dr. Grollman found that appellant had tenderness over the right anterior
shoulder and over both trapezia. He provided range of motion for appellant’s neck and
shoulders. Appellant demonstrated 40 degrees of shoulder extension, 150 degrees of shoulder
flexion, 130 degrees of abduction, 30 degrees of adduction, 80 degrees of external rotation and
90 degrees of internal rotation in the right shoulder. Dr. Grollman found no significant weakness

2

on manual muscle testing, but appellant demonstrated loss of grip strength 80/80/75 on the right
compared to 100/100/90 on the left. He noted that deep tendon reflexes were plus two and
symmetrical with sensory examination to light touch intact in both upper extremities.
Dr. Grollman reported right infraspinatus shoulder girdle muscle atrophy, mild to moderate.
Appellant also demonstrated mild positive impingement test as well as a mildly positive
supraspinatus isolation test. Dr. Grollman diagnosed cervical spine degenerative disc disease
C3-7 with no definitive evidence of cervical radiculopathy. He noted that it was unclear whether
appellant’s right shoulder infraspinatus atrophy was cervical in origin or the result of
compression of the suprascapular nerve. Dr. Grollman also diagnosed right shoulder mild
impingement with MRI scan evidence of intact rotator cuff and degenerative changes and
chronic pain syndrome.
When asked by OWCP whether appellant’s accepted temporary aggravation of his
cervical condition had ceased, Dr. Grollman opined that appellant’s accepted employment injury
was a permanent aggravation of a preexisting cervical condition because it resulted in two
subsequent neck surgeries. He stated that appellant had reached maximum medical improvement
in 2004. Dr. Grollman further stated that appellant’s accepted cervical condition had not resulted
in any permanent impairment of the upper extremities, but did result in limited motion in the
right shoulder.
OWCP’s medical adviser reviewed this report on March 6, 2010 and diagnosed left
cervical decompression C3-7, anterior cervical fusion C3-7, chronic cervical radiculopathy, right
rotator cuff tendinitis and impingement syndrome. He found that appellant had one percent
permanent impairment of the upper extremity due to rotator cuff tendinitis and partial rotator cuff
tear.2 The medical adviser also found that appellant had one percent permanent impairment of
the right upper extremity due to residual problems with mild pain or impaired sensation from C5
and C6 cervical radiculopathy as well as one percent impairment due to mild pain and impaired
sensation from C7 radiculopathy resulting in three percent impairment of the right upper
extremity due to cervical radiculopathy. He concluded that appellant had four percent
impairment of the right upper extremity. The medical adviser also found three percent
impairment of the left upper extremity due to one percent impairment each due to mild pain from
C5, C6 and C7 radiculopathy. He found that appellant reached maximum medical improvement
on April 19, 2004.
By decision dated May 28, 2010, OWCP granted appellant a schedule award for four
percent impairment of the right upper extremity and three percent impairment of the left upper
extremity.

2

American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), 402,
Table 15-5.

3

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.5
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).6
FECA does not authorize the payment of schedule awards for the permanent impairment
of the whole person.7 Payment is authorized only for the permanent impairment of specified
members, organs or functions of the body.
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the regulations.8 Because neither FECA nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back or spine,9 no claimant is
entitled to such an award.10
Amendments to FECA, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a

3

5 U.S.C. §§ 8101-8193, 8107.

4

20 C.F.R. § 10.404.

5

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
6

A.M.A., Guides 411.

7

W.D., Docket No. 10-274 (issued September 3, 2010); Ernest P. Govednick, 27 ECAB 77 (1975).

8

W.D., id.; William Edwin Muir, 27 ECAB 579 (1976).

9

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

10

W.D., supra note 7. Timothy J. McGuire, 34 ECAB 189 (1982).

4

schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.11
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
federal claims under FECA, mandate ratings for extremities and preclude ratings for the spine,
the A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent with
sixth edition methodology.12 OWCP has adopted this approach for rating impairment of the
upper or lower extremities caused by a spinal injury, as provided in section 3.700 of its
procedures.13 Specifically, it will address lower extremity impairments originating in the spine
through Table 16-1114 and upper extremity impairment originating in the spine through Table
15-14.15
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).16
ANALYSIS
OWCP accepted appellant’s claim for right shoulder and cervical spine conditions.
Appellant requested a schedule award and OWCP referred him for a second opinion evaluation
with Dr. Grollman to determine the extent of his permanent impairment for schedule award
purposes. Dr. Grollman completed a report on September 28, 2009 including findings of
constant neck pain radiation to both shoulders. He listed appellant’s shoulder range of motion
and found loss of range of motion in the right shoulder. Dr. Grollman reported no significant
weakness on manual muscle testing, but loss of grip strength as well as right infraspinatus
shoulder girdle muscle atrophy. He diagnosed cervical spine degenerative disc disease C3-7
with no definitive evidence of cervical radiculopathy. Dr. Grollman stated that it was unclear
whether appellant’s right shoulder infraspinatus atrophy was cervical in origin or the result of
compression of the suprascapular nerve. He also diagnosed right shoulder mild impingement
with MRI scan evidence of intact rotator cuff and degenerative changes and chronic pain
syndrome. Dr. Grollman opined that appellant had reached maximum medical improvement and
stated that appellant’s accepted cervical condition had not resulted in any permanent impairment
of the upper extremities; but it did result in limitation of motion of the right shoulder. This
report does not comport with the standards of the sixth edition of the A.M.A., Guides.
Dr. Grollman did not provide an impairment rating and did not relate his findings to specific
11

W.D., id. Rozella L. Skinner, 37 ECAB 398 (1986).

12

FECA Transmittal No. 10-04 (issued January 9, 2010); supra note 3, Exhibit 4 (January 2010).

13

Id. (Exhibits 1, 4).

14

A.M.A., Guides 533, Table 16-11.

15

Id. at 425, Table 15-14.

16

Id. at 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

5

provisions of the A.M.A., Guides. When OWCP refers a claimant for a second opinion
evaluation and the report does not adequately address the relevant issues, OWCP should secure
an appropriate report on the relevant issues.17
On March 6, 2010 OWCP’s medical adviser reviewed the medical evidence and
diagnosed left cervical decompression C3-7, anterior cervical fusion C3-7, chronic cervical
radiculopathy, right rotator cuff tendinitis and impingement syndrome as due to the accepted
employment injury. He accorded appellant one percent impairment upper extremity impairment
for residual problems with rotator cuff tendinitis and partial rotator cuff tear providing a single
citation to the A.M.A., Guides referencing the Shoulder Regional Grid: Upper Extremity
Impairments. The medical adviser did not apply the formula specified in the A.M.A., Guides
and did not offer any explanation for how he reached his impairment rating of one percent. The
Board is unable to determine how the medical adviser reached this aspect of appellant’s shoulder
impairment. The medical adviser did not mention appellant’s grade modifiers for functional
history, physical examination or clinical studies as required by the sixth edition of the A.M.A.,
Guides.
The medical adviser also found that appellant had three percent impairment of the
bilateral upper extremities due to residual problems with mild pain or impaired sensation from
C5, C6 and C7 cervical radiculopathy. He did not offer any citations to the A.M.A., Guides and
did not explain the basis for his impairment ratings. The Board is unable to determine from the
medical evidence in the record, the extent of appellant’s impairment for schedule award
purposes. The Board finds that the medical evidence does not contain a sufficiently reasoned
medical opinion as to the degree of permanent impairment to a scheduled member or function of
the body under the sixth edition of the A.M.A., Guides and must remand the case for further
development of the medical evidence and a detailed report which comports with the sixth edition
of the A.M.A., Guides in regard to appellant’s upper extremity impairments due to his cervical
and right shoulder conditions. After this and such further development as OWCP deems
necessary, OWCP shall issue an appropriate decision.
In regard to appellant’s specific questions on appeal, the Board agrees that the medical
evidence does not establish the basis for determining how his schedule award was calculated and
has remanded the case for clarification and additional development of this issue. In regard, to
appellant’s request for lump sum payment of his medical benefits, such a payment is not
contemplated under FECA and is not payable to appellant. Neither OWCP nor the Board has the
authority to enlarge the terms of FECA or to make an award of benefits under any terms other
than those specified in the statute.18

17

See Robert Kirby, 51 ECAB 474, 476 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder,
32 ECAB 863 (1981).
18

W.C., 59 ECAB 372 (2008).

6

CONCLUSION
The Board finds that the case is not in posture for decision as the medical evidence is not
sufficiently detailed and does not explain the extent of appellant’s permanent impairment in
terms of the sixth edition of the A.M.A., Guides.
ORDER
IT IS HEREBY ORDERED THAT May 28, 2010 decision of Office of Workers’
Compensation Programs is set aside and remanded for further development consistent with this
decision of the Board.
Issued: September 13, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

